Per Curiam.

The record presents but a single point. The Court below discharged a juror from the box, under the following circumstances: “After the defendant had exhausted all his peremptory challenges but one, and the State had exhausted all her challenges, Henry Hendricks was duly summoned and called into the jury box, and, being duly sworn to answer questions, was asked by the Court’if he was a resident householder of the county, which question he answered in the affirmative; he was then asked by the Court whether he had formed or expressed an opinion of the guilt or innocence of the defendant; said Hendricks made no reply to said question; when defendant’s counsel asked him if he understood the question, said Hendricks said he did not understand; counsel for the defendant then asked him if he had ever heard of the case on trial, to which he answered that he had not; counsel for the defendant then, asked said Hendricks if he knew anything about the case, to which question he also answered in the negative; whereupon he was accepted by the defendant, but the Court decided upon said answers that said Hendricks was not a competent juror, and ordered him to retire from the jury box.”
Appellant objected, but the Court overruled his objection, and appellant excepted. The facts are set forth in a bill of exceptions; the point is made one of the written causes for a new trial.
On the answers given, the juror appears to have been competent. The bill of exceptions states expressly that the *512Court decided the point upon the answers. On the answers the Court decided erroneously.
John J. Chandler, for the appellant.
Blythe § Hynes, for the State.
If, in fact, the Court decided in part upon the manner of the juror in answering, his appearance, &c., the Court should have said so in the bill of exceptions.
The judgment is reversed, with costs, cause remanded, &c.